





Exhibit 10.3

















































PSB HOLDINGS, INC.




2005 DIRECTORS DEFERRED COMPENSATION PLAN




as amended on December 15, 2009











--------------------------------------------------------------------------------







PSB HOLDINGS, INC.

2005 DIRECTORS DEFERRED COMPENSATION PLAN




1.

Adoption of Plan.  PSB Holdings, Inc. (“PSB Holdings”) has adopted the PSB
Holdings, Inc. 2005 Directors Deferred Compensation Plan effective as of
October 17, 2007 (the “Plan”), and hereby amends the Plan effective December 15,
2009, in order to conform the Plan to its prior operation during 2009.




2.

Purpose.  The purposes of the Plan are:




(a)

to provide, from and after January 1, 2005, an alternative method of
compensating members (the “Directors”) of the boards of directors of PSB
Holdings and the Bank and any other Subsidiary which has been designated by PSB
Holdings to participate in the Plan, whether or not they otherwise receive
compensation as employees, in order to aid PSB Holdings and its Subsidiaries in
attracting and retaining as Directors persons whose abilities, experience, and
judgment can contribute to the continued progress of PSB Holdings and its
Subsidiaries and to provide a mechanism by which the interests of the Directors
and the shareholders of PSB Holdings can be more closely aligned; and




(b)

to accept and hold all amounts deferred after December 31, 2004, under the Prior
Plan.




3.

Definitions.  As used in this Plan, the following terms shall have the meaning
set forth in this paragraph 3:




(a)

“Accounts” means, as of any date after December 31, 2004, such of a
Participant’s Deferred Cash Account and Deferred Stock Account which have an
undistributed balance.




(b)

“Bank” means Peoples State Bank, a Subsidiary of PSB Holdings, Inc.




(c)

“Beneficiary” means such person or persons, or organization or organizations, as
the Participant from time to time may designate by a written designation filed
with PSB Holdings during the Participant’s life.  Any amounts payable hereunder
to a Participant’s Beneficiary shall be paid in such proportions and subject to
such trusts, powers, and conditions as the Participant may provide in such
designation.  Each such designation, unless otherwise expressly provided
therein, may be revoked by the Participant by a written revocation filed with
PSB Holdings during the Participant’s life.  If more than one such designation
shall be filed by a Participant with PSB Holdings, the last designation so filed
shall control over any revocable designation filed prior to such filing.  To the
extent that any amounts payable under this Plan to a Participant’s Beneficiary
are not effectively disposed of pursuant to the above provisions of this
subparagraph 3(c), either because no designation was in effect at the
Participant’s death





-1-




--------------------------------------------------------------------------------







or because a designation in effect at the Participant’s death failed to dispose
of such amounts in their entirety, then for purposes of this Plan, the
Participant’s “Beneficiary” as to such undisposed of amounts shall be the
Participant’s estate as provided for in subparagraph 6(c)(ii).




(d)

“Board” means the Board of Directors of PSB Holdings.




(e)

“Change in Control” means the happening of any of the following events:  




(i)

when any “person” as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and as used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) of the Exchange Act,
excluding any employee benefit plan sponsored or maintained by PSB Holdings or
any Subsidiary (including any trustee of such plan acting as trustee), directly
or indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act, as amended from time to time), of securities of PSB Holdings
representing 30% or more of the combined voting power of PSB Holdings’ then
outstanding securities with respect to the election of the directors of PSB
Holdings; or




(ii)

when, during any period of 24 consecutive months, the individuals who, at the
beginning of such period, constitute the Board of Directors of PSB Holdings (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority thereof, provided, however, that a director who was not a
director at the beginning of such 24-month period shall be deemed to have
satisfied such 24-month requirement (and be an Incumbent Director) if such
director was elected by, or on the recommendation of or with the approval of, at
least a majority of the directors who then qualified as Incumbent Directors
either actually (because they were directors at the beginning of such 24-month
period) or by prior operation of this provision; or




(iii)

the occurrence of a transaction requiring shareholder approval of the
acquisition of the Bank by an entity other than PSB Holdings or a 50% or more
owned Subsidiary or shareholder approval of the acquisition of PSB Holdings
through purchase of assets, or by merger, consolidation or otherwise, except in
the case of a transaction pursuant to which, immediately after the transaction,
PSB Holdings’ shareholders immediately prior to the transaction own at least 60%
of the combined voting power of the surviving entity’s then outstanding
securities with respect to the election of the directors of such entity solely
by reason of such transaction; or




(iv)

the liquidation or dissolution of the Bank or PSB Holdings.








-2-




--------------------------------------------------------------------------------







(f)

“Code” means the Internal Revenue Code of 1986, as amended, and reference to any
section of the Code shall be deemed to include any successor section or
sections.  Any reference to a section of the Code shall also be deemed to
incorporate any regulation promulgated thereunder.




(g)

“Controlled Group” means the Company and each other member of the controlled
group to which the Company belongs pursuant to Section 409A of the Code and the
regulations promulgated thereunder.




(h)

“Deferral Account” means the account established by PSB Holdings or a
Subsidiary, as the case may be, pursuant to subparagraph 5(a) to record a
Participant’s Directors Fees.




(i)

“Deferrals” means the amount of Directors Fees which a Director elects to defer
pursuant to this Plan.




(j)

“Directors Fees” means all retainer, meeting fees, or other compensation to
which a Director would otherwise become entitled for services to be rendered as
a Director, but excluding any compensation to which such person is entitled to
receive in his capacity, if any, as an employee of PSB Holdings or any
Subsidiary.




(k)

“Participant” means a Director who has an undistributed balance in his or her
Deferral Account.




(l)

“Prior Plan” means the PSB Holdings, Inc. Directors Deferred Compensation Plan
as operated and maintained to defer, hold, and pay out Deferrals and accumulated
earnings thereon with respect to Director Fees deferred prior to January 1,
2005.




(m)

“Return on Equity” for any calendar year means a percentage equal to the
quotient determined by dividing (i) PSB Holdings’ net income for such year, by
(ii) average stockholders’ equity of PSB Holdings, determined without regard to
unrealized gains or losses on investment securities, on a consolidated basis for
such year.




(n)

“Specified Employee” means any employee of the Company or any other member of
the Controlled Group who is a “specified employee” as determined pursuant to
Code Section 409A.  For purposes of this paragraph (k), the Specified Employee
identification date shall be December 31, and the Specified Employee effective
date shall be April 1.




(o)

“Subsidiary” means the Bank and each other subsidiary of PSB Holdings, including
any subsidiary of the Bank.  








-3-




--------------------------------------------------------------------------------







(p)

“Termination of Employment” shall mean, with respect to a Director who is an
employee, termination of the Director’s employment with the Company and each
other member of the Controlled Group.




(q)

“Termination of Service” shall mean, the later of the date of (i) the bona fide
termination of a Participant’s service as a member of the Board and each other
board of directors of any Subsidiary which has been designated a participating
Subsidiary; and (ii) the Participant’s Termination of Employment.




4.

Deferral of Directors Fees.




(a)

Annual Election.  Each Director may elect before January 1 of any fiscal year of
PSB Holdings which began subsequent to December 31, 2007, to defer the payment
of all or any portion of the Directors Fees to which the Director would
otherwise become entitled for services to be rendered during each fiscal year
subsequent to the date on which such election is effective and on or before the
last day of the month in which the director’s Termination of Service occurs.  An
election by a Director to defer Director’s Fees pursuant to this subparagraph
4(a) shall be effective with respect to Director’s Fees earned during the first
fiscal year beginning after the date such election is made and during each
subsequent fiscal year until revoked or amended, provided, however, that any
such revocation or amendment shall only be effective with respect to fiscal
years beginning after the date written notice of such revocation or amendment is
first received by PSB Holdings.  




(b)

New Director.  Despite any other provision of subparagraph 4(a), if a person
first becomes a Director during a fiscal year, such Director may, within 30 days
of his election or appointment, elect to become a Participant with respect to
all or any portion of the Director’s Fees earned and payable (i) from and after
the date on which he is elected a Director if an election is filed on or before
the date of such election as a Director, or (ii) if no election is filed
pursuant to clause (i), on the first day of the first month immediately
following the month in such fiscal year in which such election is made if such
election was made within 30 days of the date on which he was elected a Director,
and on or before the last day of the month in which the director’s Termination
of Service occurs.  An election by a Director to defer Directors Fees pursuant
to this subparagraph 4(b) shall remain in effect until the last day of the
fiscal year in which such election is made and during each subsequent fiscal
year until revoked or amended, provided that any such revocation or amendment
shall only be effective with respect to fiscal years beginning after the date
written notice of such revocation or amendment is first received by PSB
Holdings.




(c)

Payment of Fees.  Directors Fees which are deferred pursuant to this paragraph 4
shall be distributable in accordance with paragraph 6 and only after such
Participant’s Termination of Service.  Any Directors Fees not subject to an
election made





-4-




--------------------------------------------------------------------------------







in accordance with this paragraph 4 shall be paid in accordance with the Board’s
policy as from time to time in effect.




5.

Accounting and Elections.




(a)

Accounts.  PSB Holdings and each participating Subsidiary shall establish a
Deferral Account in the name of each Director who has elected to defer the
payment of Directors Fees pursuant to paragraph 4.




(b)

Crediting Deferred Fees.  As of each date on which PSB Holdings or a Subsidiary
would otherwise make a payment of Directors Fees, that portion of the Directors
Fees of each Participant who has a deferral election then in effect shall, to
the extent deferred, be credited by PSB Holdings or the Subsidiary, as the case
may be, to the Participant’s Deferral Account.




(c)

Crediting Interest.  As of each December 31 (each, a “Crediting Date”), up to
and including the Basic Initial Payment Date (as defined in paragraph 6),
interest shall be credited to each Participant’s Deferral Account based on the
average balance in the Deferral Account as of the last day of each calendar
quarter of the year ending on the Crediting Date at an annual interest rate
equal to the following:




(i)

on each Crediting Date occurring on or before December 31, 2006, interest at a
rate equal to 50% of the Return on Equity for the calendar year ending on the
Crediting Date if, but only if, the Return on Equity for the fiscal year ending
on the Crediting Date was not less than 12%;




(ii)

on the Crediting Date occurring on December 31, 2007, interest at a rate equal
to 50% of the Return on Equity for the calendar year ending December 31, 2007;
and




(iii)

on each Crediting Date occurring on or after December 31, 2008, interest at a
rate equal to 100% of the Return on Equity for the calendar year ending on the
Crediting Date, but in no event shall such interest rate be less than 5% nor
more than 15%;




provided, however, that, notwithstanding the foregoing:




(x)

if the Participant has incurred a Termination of Service prior to December 31,
the Participant’s Deferral Account shall, on the last day of the second month
following the month in which his Termination of Service occurs, be credited with
interest at a rate equal to 8% per annum multiplied by a percentage, the
numerator of which is the number of days in the year of his Termination of
Service that the Participant was a member of the Board and the denominator of
which is 365; and





-5-




--------------------------------------------------------------------------------










(y)

if the Participant has specified an Initial Payment Date other than the
Participant’s Basic Initial Payment Date, then interest at the rate of 8% per
annum shall be credited under this subparagraph 5(c) on the last day of each
month following his Basic Initial Payment Date, through the last day of the
month immediately following the Participant’s Initial Payment Date.




(d)

Annual Report.  Within 120 days of the end of each fiscal year in which this
Plan is in effect, PSB Holdings shall furnish each Participant a statement of
the year-end balance in such Participant’s Deferral Account.




6.

Distribution of Deferred Amounts.




(a)

Initial Payment Date.  The “Initial Payment Date” of a Participant shall be the
later of (i) the first day of the third month following the month in which
occurs the Participant’s Termination of Service (the “Basic Initial Payment
Date”) and (ii) the date specified by the Participant as the Initial Payment
Date (but not later than the first day of the third month following the month in
which occurs the date on which such Participant would have attained his
mandatory retirement age) in a written election filed with PSB Holdings;
provided, however, that if the Participant is a Specified Employee on the date
of  his Termination of Employment, the Initial Payment Date otherwise provided
for in clause (i) and (ii) shall be adjusted to the first day of  the first
calendar month in which occurs the first date which is six months subsequent to
the Participant’s Termination of Employment, and, provided further, that any
such election shall also be subject to the provisions of paragraph 6(e).




(b)

Ending Balance.  The “Ending Balance” of a Participant’s Deferral Account means
the balance of the Deferral Account determined as of the Initial Payment Date.




(c)

Distribution.  On the Initial Payment Date, distribution of the Ending Balance
shall be made in cash in accordance with the following:




(i)

Automatic Form of Payment.  In 60 monthly installments beginning on the Initial
Payment Date in an amount equal to the amount necessary to amortize the
repayment of a loan in an amount equal to the Ending Balance in 60 monthly
payments at an interest rate of 8% per annum with payments being made on the
first day of each monthly period.




(ii)

Death Benefit.  In the event that the Participant dies before receiving payment
of the entire amount to which he is entitled under this Agreement, the unpaid
balance shall be paid in a lump sum or in installments, as specified in the
Participant’s most recent election in accordance with the





-6-




--------------------------------------------------------------------------------







provisions of subparagraph 6(c)(iv), to the Beneficiary of such Participant.  If
a Beneficiary dies after the Participant’s death, but before receiving the
entire payment of the Beneficiary’s portion of the amount to which the
Participant was entitled under this Agreement, the portion of the unpaid balance
which such Beneficiary would have received if he had not died shall be paid in a
lump sum to such Beneficiary’s estate unless the Participant designated
otherwise.




(iii)

Change in Control.  In the event a Participant incurs a Termination of Service
in connection with a Change in Control, payment of the Ending Balance shall be
made on the first July 1 following the Participant’s Termination of Service (or
on the date of such termination if it occurs on July 1).




(iv)

Elective Forms of Distribution.  The Participant may elect, subject to the
provisions of subparagraph 6(d), that payment of the Participant’s Ending
Balance shall be made in one of the following forms:




(A)

in 120 monthly installments beginning on the Initial Payment Date in an amount
equal to the amount necessary to amortize the repayment of a loan in an amount
equal to the Ending Balance in 120 monthly payments at an interest rate of 8%
per annum with payments being made on the first day of each monthly period; or




(B)

in a lump sum, payable on the Initial Payment Date.




(d)

Each Participant may make an election pursuant to paragraphs 6(a) or (c) prior
to December 31, 2007.  Each person who becomes a Director subsequent to October
17, 2007, may file an election pursuant to paragraphs 6(a) or (c) at the same
time he elects to participate in the Plan pursuant to paragraph 4(b).  Any
election by a Director pursuant to paragraphs 6(a) or (c) subsequent to the
periods provided for in the two immediately preceding sentences shall be
effective only if (i) such election, by its terms, will be effective not less
than 12 months after the date on which it is received by PSB Holdings, (ii) such
election is made not less than 12 months prior to the date on which distribution
of his Deferral Account was otherwise scheduled to begin, (iii) such election
defers the distribution of such Deferral Account to a date which is not less
than five years subsequent to the date on which distribution of his Deferral
Account was otherwise scheduled to begin, and (iv) such election does not result
in the acceleration of the distribution of the Director’s Deferral Account.  All
such elections shall be subject to the automatic distribution provisions of
subparagraph 6(c)(iii), which shall govern the distribution of benefits in the
event of Termination of Service which occurs because of death or in connection
with a Change of Control.




(e)

Notwithstanding any other provision of the Plan or any election made or
permitted to be made hereunder, no election as to the timing or form, or both,
of the distribution of a Participant’s Deferral Account, and no other
distribution otherwise





-7-




--------------------------------------------------------------------------------







provided for by this Plan, shall be effective or made, as the case may be, if
such timing or distribution would cause the Plan to fail to meet the
requirements of Code Section 409A and cause the Participant to be subject to the
interest and additional tax imposed pursuant to Code Section 409A(a)(1)(B), and
any such election or such other provision shall be modified in the operation of
the Plan so that the timing or form, or both, as the case may be, corresponds as
closely as possible to such election or other provision, but will then comply
with the requirements of Code Section 409A so as to preclude the application of
Code Section 409A(a)(1)(B).




(f)

Modification of Payments.  After a Participant’s Termination of Service occurs,
neither such Participant nor his Beneficiary shall have any right to modify in
any way the schedule for the distribution of amounts credited to such
Participant under this Plan as specified in the last election filed by the
Participant.




7.

Form for Elections.  The Secretary of PSB Holdings shall provide election forms
for use by Directors in making an initial election to become a Participant and
for making all other elections or designations permitted or required by the
Plan.




8.

Miscellaneous.




(a)

No Assignment.  Amounts payable hereunder may not be voluntarily or
involuntarily sold or assigned, and shall not be subject to any attachment,
levy, or garnishment.




(b)

No Right of Election.  Participation in this Plan by any person shall not confer
upon such person any right to be nominated for re election or re-elected to the
Board or the board of directors of a Subsidiary.




(c)

Unsecured Claims.  Neither PSB Holdings nor any Subsidiary shall be obligated to
reserve or otherwise set aside funds for the payment of its obligations
hereunder, and the rights of any Participant under the Plan shall be an
unsecured claim against the general assets of PSB Holdings or the Subsidiary
which has established such Participant’s Deferral Account and in no event shall
there be joint liability for the payment of a Deferral Account established by
another participating entity.  All amounts due Participants or Beneficiaries
under this Plan shall be paid out of the general assets of PSB Holdings.




(d)

Plan Administration.  The Board shall have all powers necessary to administer
this Plan, including all powers of Plan interpretation, of determining
eligibility and the effectiveness of elections, and of deciding all other
matters relating to the Plan; provided, however, that no Participant shall take
part in any discussion of, or vote with respect to, a matter of Plan
administration which is personal to him and not of general applicability to all
Participants.  All decisions of the Board shall be final as to any Participant
under this Plan.  





-8-




--------------------------------------------------------------------------------










(e)

Amendment and Termination.  The Board may amend this Plan in any and all
respects at any time (including, specifically, but not limited to, the rate at
which interest will be credited to any Deferral Account from and after the date
of such amendment), or from time to time, or may terminate this Plan at any
time, but any such amendment or termination shall be without prejudice to any
Participant’s right to receive amounts previously credited to such Participant
under this Plan, and provided further any amendment or termination of the Plan
shall not cause any amount otherwise payable hereunder to be accelerated in
violation of the requirements of Code Section 409A.  





-9-


